Citation Nr: 1507824	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  09-49 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence exists to reopen a claim for service connection for a left knee condition to include as secondary to a right knee disability.

2.  Entitlement to service connection for a left knee condition to include as secondary to a right knee disability.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

4.  Entitlement to an extension of temporary total disability (TTR) benefits for a period of convalescence pursuant to 38 C.F.R. § 4.30 beyond October 1, 2009.  

5.  Entitlement to a rating in excess of 10 percent for a right knee condition, excluding a period of temporary total disability.  

6.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II to include erectile dysfunction, nephropathy and onychomycosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.  VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the March 2009, April 2010 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The March 2009 rating decision denied entitlement to a rating in excess of 20 percent for a right knee condition and entitlement to a rating in excess of 20 percent for diabetes mellitus type II to include erectile dysfunction, nephropathy, and onychomycosis.  The April 2010 decision granted a TRR effective from August 6, 2009 to October 1, 2009 which was thereafter evaluated at 10 percent for a right knee surgery, denied TDIU and deferred entitlement to service connection for a left knee condition.  The June 2010 decision denied entitlement to service connection for a left knee condition.  The Board has recharacterized the claims as reflected on the title page of this decision to better reflect the Veteran's contentions.

The Board observes that the April 2010 decision also granted entitlement to service connection for peripheral neuropathy of the bilateral upper extremities associated with diabetes mellitus type II, evaluated at 10 percent disabling, denied a rating in excess of 10 percent for peripheral neuropathy of the bilateral lower extremities associated with diabetes mellitus type II, and denied entitlement to service connection for failing eyesight as secondary to diabetes mellitus type II.  While the Veteran submitted a notice of disagreement in July 2010 addressing his knee problems, diabetes mellitus, and TDIU claims, he did not express disagreement with the evaluations assigned for his peripheral neuropathy of the denial of service connection for an eye disability.  Accordingly, those issues are not currently before the Board. 

As noted, the claim of entitlement to a rating in excess of 10 percent for a right knee condition will consider an increased rating exclusive of the TTR evaluation for the right knee surgery from August 6, 2009 to October 1, 2009.  

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in October 2014.  A transcript of the hearing is associated with the claims file.  

The issue of entitlement service connection for a left knee condition to include as secondary to a right knee condition is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence received since the last final denial of service connection for a left knee condition in the September 2006 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.

2.  The Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.  

3.  After October 1, 2009, the Veteran did not have severe postoperative residuals of a left knee arthroscopy, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), that required further convalescence.

4.  The Veteran's right knee condition is manifested by pain; neither flexion of 60 degrees or less nor extension of 5 degrees or greater is shown at any time during the appeal; slight right knee instability has been shown.  

5.  The Veteran's diabetes mellitus, type II does not require the regulation of activities and has not resulted in episodes of ketoacidosis or hypoglycemic reactions requiring one or more hospitalizations per year or twice a month visits to a diabetic care provider, plus complications.


CONCLUSIONS OF LAW

1.  Evidence received since the September 2006 rating decision in relation to the Veteran's claim for entitlement to service connection for a left knee condition is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  The criteria for entitlement to TDIU are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2014).

3.  The criteria for an extension of a total disability rating for convalescence beyond October 1, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. § 4.30 (2014).

4.  The criteria for a disability rating in excess of 10 percent for arthritis and limitation of motion in the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2014).

5.  The criteria for the assignment of a 10 percent rating, but no higher, for right knee instability have been met.  38 U.S.C.A. § § 1155, 5110 (West 2002); 38 C.F.R. § § 3.400(o); 4.71a, Diagnostic Code 5257 (2014).

6.  The criteria for a disability evaluation in excess of 20 percent for diabetes mellitus, type II have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Multiple letters including those from February 2010, December 2010, March 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  Private treatment records have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i)(2013).

In this case, the Veteran was provided VA examinations most recently in December 2012 for his service connected diabetes mellitus and right knee condition.  The VA examiner considered the Veteran's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  The VA examiner provided a thorough description of the Veteran's current conditions of his diabetes mellitus and his right knee condition.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

New and Material Evidence

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

The Veteran originally filed his claim for service connection for a left knee condition in November 2005, the RO denied his claim in a September 2006 rating decision based on a lack of nexus between the Veteran's condition and service.  The Veteran did not express disagreement with the decision within one year of receiving notice and the decision became final.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Here, an unestablished fact necessary to substantiate the claim is a nexus between a current left knee condition and service or a service-connected disability.  

In December 2009 the Veteran submitted a new claim for a left knee condition.  The Veteran submitted lay statements asserting that his right knee, which had recently undergone surgery had aggravated his left knee and VA doctors had told him his left knee problems were related to his right knee problems.  See e.g., August 6, 2009 procedure note, arthroscopic partial medial meniscectomy and debridement right knee and Board Hearing Transcript p. 9.  The lay statements and evidence of a right knee surgery are new in that they were not previously of record.  Furthermore, they are material as they suggest a possible link between a service-connected disability and his current condition.   Consequently, the claim for service connection for Veteran's left knee condition is reopened and will be addressed in the Remand portion of this decision.  

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. 

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war. Id.

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran is currently in receipt of service connection for ischemic heart disease, 60 percent; diabetes mellitus with erectile dysfunction, nephropathy and onychomycosis, 20 percent; peripheral neuropathy of the left lower extremity, 20 percent; peripheral neuropathy of the right lower extremity, 20 percent; peripheral neuropathy of the right upper extremity, 10 percent; peripheral neuropathy of the left lower extremity, 10 percent; and status post torn right medial meniscus knee disability, 10 percent.  His combined evaluation of 90 percent meets the threshold requirements for consideration of a schedular TDIU.

The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  Resolving doubt in the Veteran's favor, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

The Board notes the Veteran is unemployed.  He was previously a self-employed construction worker.  See e.g., October 2014 Board hearing p. 7 and VA Form 21-8940.  

The Veteran testified during his October 2014 Board hearing regarding his unemployability.  Due to his heart attack two years ago he got short winded quickly, suffered from dizzy spells, fell sometimes.  The Veteran used a walker and had trouble walking very far.  His knees gave out when he stood.  The Veteran had not worked nearly three years.  Before the Veteran was unemployed he did home improvement type construction work, which required moving around, climbing ladders and pulling equipment.  He had a high school education but no further.  The Veteran's wife testified that the Veteran's activities were limited and she did just about everything around the house, drove, paid the bills and handled the Veteran's medication.  

The Veteran was most recently provided a VA diabetes mellitus, skin, nephrology, ischemic heart disease, knee examination in December 2012.  The VA examiner indicated the Veteran's diabetes including erectile dysfunction and onychomycosis did not impact the Veteran's ability to work.  The knee/lower leg condition impacted his ability to work as he was unemployed because he could not climb ladders, stoop, crawl, lift more than 30 pounds and had difficulty with walking, standing and prolonged standing, as required by self-employed construction work post service from 1973 through 2011.  Although the disabilities individually did not reflect a significant impact on the Veteran's ability to work, the examinations did not provide an opinion on the Veteran's overall disability picture.  

The Veteran was afforded a diabetic sensory-motor peripheral neuropathy and a hip/thigh examination in May 2012.  The diabetic peripheral neuropathy was not found to impact the Veteran's ability to work but the non-service connected hip/thigh condition did due to an inability to climb a ladder and difficulty in prolonged standing, squatting, and an inability to lift anything.   

The Veteran was afforded a VA general examination in January 2011 to, in part, address the impact of service-connected disabilities on employment.  The Veteran reported working about 20 hours per week on small construction jobs.  The VA examiner opined the Veteran would be able to function at a desk job, though he would have limitations on prolonged walking or standing on his right knee.  

The Veteran was afforded a joints VA examination in May 2010.  The VA examiner reported the Veteran complained of adverse effects on normal occupation or recreational activities due to bilateral knee pain.  A functional limitation on standing or walking was that standing for more than 20 to 30 minutes led to increased pain.  

The Veteran was provided a general VA examination in March 2010 to address his employability.  The VA examiner opined that given the Veteran's history and findings upon the examination it was concluded that the Veteran's service-connected conditions would pose a significant impairment to his securing or maintaining employment.  It was noted that the Veteran's primary occupation was that of a construction worker.  His current knee condition, coupled with diabetes, which required the use of insulin, would preclude the Veteran from participating in any construction occupational activities at the time of the examination or likely in the future.  The Veteran was not considered a candidate for further employment.  The Board affords this opinion the most probative weight as it provided a well-detailed rationale and addressed the Veteran's disability as a whole.  

Given the Veteran's March 2010 VA examination, lack of employment, and lay statements, the Board finds that the Veteran's service-connected disabilities would likely prevent him from obtaining and maintaining gainful employment.  The Veteran has competently and credibly reported how his physical disabilities have prevented him from obtaining substantially gainful employment.  Given his occupational history, his limited formal education, and the severity of his service-connected disabilities, the Veteran's ability to obtain employment or pursue vocational rehabilitation appear significantly limited at best.  Affording the Veteran the benefit of the doubt, given his occupational history and educational level, the Board concludes that the Veteran is unable to obtain or retain substantially gainful employment due to his physically limiting service service-connected disabilities.  Accordingly, a total disability evaluation due to individual unemployability is warranted.  

Temporary total disability rating

Under applicable criteria, a total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. See 38 C.F.R. § 4.30(a).

In Felden v. West, 11 Vet. App. 427, 430 (1998), the Court, citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 1994), defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury." The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state." Id., citing Webster's Medical Desk Dictionary 606 (1986).

In other words, the purpose of a temporary total evaluation pursuant to 38 C.F.R. § 4.30 is to aid the veteran during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  Simply stated, it is not an increased rating claim.

The Court has also determined that the inability to return to any employment indicates a need for continuing convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296 (1995).

An April 2010 rating decision assigned a 100 percent rating for the Veteran's service-connected right knee condition, for a period nearly 2 months, effective August 6, 2009 as a result of an arthroscopic partial medial meniscectomy and debridement of the right knee the Veteran underwent in August 2009. 

In his notice of disagreement (NOD) received in November 2010, the Veteran contends that his temporary total rating due to convalescence following right knee surgery should be extended beyond October 1, 2009, because the surgery was only a quick fix and his knee would have to be replaced as soon as possible.  He contends that he should have the award until he had the knee replacement procedure done on his knee.  He could not stand longer than 15 minutes and could not walk over 20 steps.  He was completely unable to work or do anything without having intensive pain in both of his knees.  

After a contemporaneous review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an extension of temporary total ratings under 38 C.F.R. § 4.30, for a period of convalescence beyond October 1, 2009.

An August 6, 2009 record documents the Veteran's arthroscopic partial medial mastectomy and debridement in the right knee.  No complications were noted.  The following day a medical professional spoke with a family member and the Veteran was "doing well." 

An August 13, 2009 treatment record indicated the Veteran returned for a re-evaluation of the right knee arthroscopic surgery.  The Veteran stated he was "doing well."  The portal sites were well-healed with no evidence of infection.  Sutures were removed.  

An August 18, 2009 treatment record noted the Veteran was not exercising much due to knee pain and recent knee surgery.  

An August 27, 2009 treatment record the Veteran returned for re-evaluation of the right knee arthroscopy.  The knee still hurt when he walked.  There was no swelling at portal sites and it was well-healed with no evidence of infection.  The following day the Veteran was provided a right hinged knee orthosis brace.  

The Veteran's right knee was evaluated in a September 23, 2009 post surgery consultation.  The Veteran complained of increased different pain from prior to the surgery.  Right knee had flexion to 130 degrees and extension to 0 degrees.  There was no erythema or ecchymosis.  There was slight effusion.  The Veteran was provided a corticosteroid injection.

The Veteran's right knee was evaluated in a January 7, 2010 record.  The corticosteroid injection provided minimal relief.  There was no swelling, effusion or instability of the right knee.  X-rays indicated tri-compartment degenerative changes with medial joint space narrowing.  The Veteran was provided an injection of the joint with viscosupplementation.  

A March 2010 general medical examination was provided.  The Veteran reported that due right knee surgery in August 2009 he had been unable to work due to residual pain.  The Veteran noted he continued to experience chronic pain of the right knee, which was aggravated with prolonged standing, walking or climbing and descending stairs.  The knee frequently gave way.  Treatment included rest and activity modification as needed, the use of a knee brace and medication for pain.  Upon examination the Veteran was noted to have a normal gait.  The patient walked well without favoring the right leg.  Posture and balance appeared normal.  The knees were essentially symmetrical on observation with exception of a well-healed puncture scar on the anterior right knee, consistent with a previous arthroscopic procedure.  There was no evidence of inflammation.  There was no effusion on palpation of the knee joints.  There was no evidence of instability or locking.  Palpation revealed evidence of tenderness of both anterior knees.  There appeared to be moderate loss of function of the right knee.  There was evidence of discomfort during active and passive range of motion testing of both knees with limited flexion.  Right knee extension was to 90 degrees, extension was to 0 degrees.  The knee joints were stable in the anterior, posterior and laterally.  McMurray test and Lachman's test were negative.  A January 2010 x-ray found narrowing of the medial knee joint compartment.  

Records from January and September 2012 reflect the Veteran needed knee replacement but it had not been done due to problems with diabetes mellitus.  See January 25, 2012 and September 26, 2012 VA treatment records.  

At the Veteran's 2014 Board hearing he testified he had not had his total knee replacement surgery due to poorly controlled diabetes mellitus.  

Based on the evidence outlined herein, the Board concludes that there is no medical evidence to confirm any severe post-surgical residuals as required by 38 C.F.R. § 4.30, such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (with full weight bearing forbidden) or immobilization by cast, without surgery, of one major joint or more after October 1, 2009.  Indeed, there is evidence to the contrary. The record shows that the surgery went without incident, and the Veteran's post-surgical recovery was reported as well-healed.  Therefore, the Board finds that the preponderance of the evidence is against a finding of any basis to extend the Veteran's convalescence period beyond the two months already granted following the April 2009 surgery.

The Board has considered the doctrine of reasonable doubt; however, because the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application, and the appeal is denied.  See, Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4. The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. 38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different DCs, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

      I.  Right knee condition 

The General Rating Formula for Diseases and Injuries of the knee are governed under 38 C.F.R. 4.71a.  The Veteran's internal derangement of the right knee is currently rated under Diagnostic Code (DC) 5260 based on limitation of flexion.  Potential rating criteria applicable to the knee disabilities are noted below.  

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

Limitation of motion of the knee is rated under DCs 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under DC 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a.  

Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.  

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

DC 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  

The VA General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  In VAOPGCPREC 9-98 (1998), the VA General Counsel explained that when a Veteran has a knee disability evaluated under DC 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under DC 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  64 Fed. Reg. 52,376 (1999).  A separate rating for arthritis (in addition to DC 5257) could instead be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Alternatively, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5258. 

DC 5259 provides for removal of the semilunar cartilage of either knee with symptoms.  38 C.F.R. § 4.71a.  

      (a)  Factual Background

The Veteran filed a claim for increased rating in October 2008.  The Veteran contends he is entitled to a rating in excess of 10 percent for his right knee condition.  

The Veteran was afforded a knee joints contract examination in December 2008.  The established condition was chronic right knee strain status post torn right medial meniscus and medial meniscus dysfunction.  The Veteran reported pain but no flare-ups.  He did not use ambulatory aids.  There were no episodes of dislocation, recurrent subluxation, inflammatory arthritis or prosthesis.  There was no ankylosis.  Range of motion testing reflected right knee flexion to 110 degrees, with pain beginning at 90 degrees and extension to 0.  Varus/valgus of medial/lateral collateral and anterior/posterior cruciate ligaments were normal in the right knee.  The McMurray's test was positive for medial meniscus and negative for lateral meniscus.  There was pain, fatigue and lack of endurance present on initial range of motion testing but no weakness or incoordination.  There was painful motion, abnormal movement and guarding of movement but no edema, effusion, instability, weakness, tenderness, redness or heat.  Upon repetition, right knee flexion was to 100 degrees, with pain at 88 degrees and extension was to 0.  Thus, there was an additional loss of 10 degrees in range of motion.  There was pain, fatigue, weakness but no lack of endurance or incoordination upon final range of motion testing.  Gait was normal.  Functional limitation included an inability to stand for long periods and pain when walking.  The effect on usual occupation and daily activities was that the Veteran could not walk long distances and had trouble functioning as a home improvement contractor due to trouble getting up and down on a ladder or climbing at work.  

As noted above, the Veteran underwent an arthroscopic partial meniscectomy and debridement of the right knee in August 2009, and the Veteran received a temporary total disability evaluation from this time until October 2009.  

A March 2010 general medical examination was provided.  The Veteran reported that due right knee surgery in August 2009 he had been unable to work due to residual pain.  The Veteran noted he continued to experience chronic pain of the right knee, which was aggravated with prolonged standing, walking or climbing and descending stairs.  The knee frequently gave way.  Treatment included rest and activity modification as needed, the use of a knee brace and medication for pain.  Upon examination the Veteran was noted to have a normal gait.  The patient walked well without favoring the right leg.  Posture and balance appeared normal.  The knees were essentially symmetrical on observation with exception of a well-healed puncture scar on the anterior right knee, consistent with a previous arthroscopic procedure.  There was no evidence of inflammation.  There was no effusion on palpation of the knee joints.  There was no evidence of instability or locking.  Palpation revealed evidence of tenderness of both anterior knees.  There appeared to be moderate loss of function of the right knee.  There was evidence of discomfort during active and passive range of motion testing of both knees with limited flexion.  Right knee extension was to 90 degrees, extension was to 0 degrees.  The knee joints were stable anterior, posterior and laterally.  McMurray test and Lachman's test were negative.  A January 2010 right knee x-ray indicated there was no acute fracture or dislocation.  There was no evidence of knee joint effusion.  There was no sclerotic or lytic bony lesion.  There was narrowing of the medial knee joint compartment noted.  There was no radiopaque foreign body.  The impression was narrowing of the medial knee joint compartment.  The diagnosis was right knee degenerative joint disease and meniscus tear. 

The Veteran was afforded a VA knee examination in May 2010.  He stated he had continued to experience chronic pain of the right knee, which was aggravated with prolonged standing, walking, or climbing and descending stairs.  He stated the knee frequently gave way.  Current treatment consisted of rest and activity modification as needed, the use of a knee brace, and the use of medication every 6 hours as needed for pain.  The Veteran complained of normal occupational or recreational activities due to bilateral knee pain.  There were no constitutional symptoms.  There was increased pain following standing for more than 20 to 30 minutes or walking more than 20 to 30 minutes.  Symptoms were relieved following rest for 20 minutes.  Upon physical examination the knees were essentially symmetrical on observation with exception of well-healed puncture scars on the anterior right knee, consistent with a previous arthroscopic procedure.  There was no evidence of swelling or inflammation.  There was no effusion on palpation of the knee joints and no instability.  Palpation revealed evidence of tenderness of both anterior knees.  There was moderate loss of function of the right knee.  There was evidence of discomfort during active and passive range of motion with limited flexion, as noted below.  Range of motion testing resulted in flexion to 90 degrees.  There was tenderness and discomfort on range of motion testing.  Gait was normal and there was no ankylosis.  Anterior, posterior and lateral stability testing was noted as "stable."  McMurray and Lachman's test were negative.  There was no evidence of any additional limitation of movement following a minimum of three repetitions.    

The Veteran was afforded a general medical examination in January 2011.  The Veteran reported minimal improvement of his pain from the August 2009 arthroscopic surgery.  He had been followed up by orthopedics with a note that he would benefit from a total knee replacement though he was a surgical risk due to being overweight with poor control of his diabetes.  The Veteran took medication as needed with moderate relief.  The Veteran's knee had been flared-up since 2003.  Posture was normal.  The Veteran had an antalgic gait on the right leg, right knee.  Physical examination of the right knee revealed moderate hypertrophy without heat, redness or swelling.  He had painful range of motion of the right knee with flexion to 125 degrees and extension to 0.  Stability of the right knee was intact.  There was a positive McMurray sign but negative Lachman test.  There was no additional limitation of motion noted with three repetitions of movement as related to pain, fatigue, incoordination, weakness or lack of endurance.  The diagnosis was degenerative joint disease in the right knee, new onset since normal X-rays in 2006.  

The Veteran was afforded a VA knee examination in December 2012.  The diagnosis was knee strain and degenerative joint disease in the right knee.  The Veteran reported constant pain with flare-ups.  Flare ups impacted the function of his knee and/or lower leg due to difficulty walking, prolonged standing, and sleeping due to pain.  There were falls due to the right knee condition.  The Veteran took medications for pain and effects of medication were poor.  There were no reported side effects.  Range of motion testing resulted in flexion to 100 degrees, with pain at 100 degrees, extension to 0 with zero degree of hyperextension.  Flexion and extension remained unchanged upon repetitive use testing.  There was no functional loss and/or functional impairment of the knee and lower leg.  There was pain to palpation for joint line or soft tissue of the right knee.  Muscle strength testing was 5/5 for right knee flexion.  Joint stability testing was normal for anterior instability, posterior instability and medial-lateral instability.  There was no patellar subluxation/dislocation.  There were no shin splints (medial tibial stress syndrome).   The Veteran had a partial meniscectomy and debridement of the right knee August 6, 2009.  The Veteran had a meniscus condition, a meniscal tear in the right knee.  There were residual signs and/or symptoms in the right knee which were pain and decreased range of motion.  The Veteran had not had a total knee replacement.  The Veteran has arthroscopic or other knee surgery with no residual signs and/or symptoms.  There were no painful and/or unstable scars greater than 39 square centimeters.  The Veteran used a brace and a walker as a normal mode of locomotion.  Imaging studies were performed and did not document degenerative or traumatic arthritis.  There was no x-ray evidence of patellar subluxation.  The VA examiner noted imaging studies December 2012 and August 2011.  The functional impact of the Veteran's knee and lower/leg condition was that the Veteran was currently unemployed.  The Veteran could not climb ladders, stoop and crawl as needed for the job.  He could not lift more than 30 pounds.  There was difficulty in walking, standing and prolonged standing.  

VA treatment records reflect complaints of chronic right knee pain.  The Veteran was treated with medication and injections to the knee.  The Veteran was provided an osteoarthritic knee brace.  See January 7, 2010 VA treatment record.   The Veteran walked with a walker.  See June 12, 2012 VA treatment record.  An October 12, 2010 primary care screen documented that the Veteran reported having two or more falls due to right knee pain within the past twelve months.  The Veteran reported his right knee gave out and he fell outside in an April 11, 2011 VA treatment record.  

The Veteran has provided lay statements reporting pain, trouble standing, an inability to climb ladders and problems falling.  See e.g., VA Form 9 dated December 21, 2010 and April 6, 2011.

The Veteran testified during his 2014 that he used a walker.  He could not walk very far and used the walker all the time.  He could not stand for any length of time either.  Even at church, he could not stand up during the hymns.  When he stood his legs gave out.  

      (b)  Analysis 

The Veteran's service connected right knee condition (right knee strain with medial meniscal tear and dysfunction) is currently rated 10 percent disabling under DC 5260 for limitation of flexion, and is more appropriately rated as DC 5010-5260 for arthritis with noncompensable limitation of flexion.  See DCs 5003, 5010 (a rating of 10 percent is appropriate for each major joint or group of minor joints affected by noncompensable limitation of motion).
The Board has considered whether a higher evaluation would be warranted under DCs 5260 and/or 5261, pertaining to limitation of motion of the right knee.  The most recent 2012 VA examination resulted in normal flexion to 140 degrees and full extension.  The Veteran's flexion was at worst 70 degrees in March 2010 with no indication of any limitation of extension.  Without evidence of limitation of flexion to 45 degrees or less or limitation of extension to 10 degrees of more, a higher rating is not warranted for limitation of motion.  Similarly, as the record does not both compensable ranges of both extension and flexion, separate compensable evaluations based on limitation of motion under Diagnostic Codes 5260 and 5261 are not warranted.  

The Veteran's range of motion of the right knee was also not found to be additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use, beyond the measurements taken into consideration in rating the disability.  38 C.F.R. §§ 4.40, 4.45.  The Board has considered the Veteran's competent complaints of pain, instability and inability to stand or walk for long periods of time.  Even considering the factors set forth in DeLuca, the Veteran's limitation of motion did not rise to the level of the next higher disability rating as any pain, incoordination, fatigue, weakness, and lack of endurance did not result in any limitation of motion.  Therefore, applying the DeLuca criteria does not lead to a higher rating under either DCs 5260 or 5261.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

A rating higher than 10 percent is not warranted under the criteria of DC 5010, as there is no X-ray evidence showing that the Veteran's right knee condition involves two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Indeed, his service-connected right knee condition only involves one major joint, i.e., the knee joint.  See 38 C.F.R. § 4.45(f).

The evidence supports a separate 10 percent evaluation for slight instability of the right knee under DC 5257.  There is competent lay evidence of instability in the right knee as the Veteran has consistently reported episodes of his knees giving way and associated falls (also documented in VA treatment records).  The Veteran uses a right knee brace and a walker.  Based on this evidence and after resolving all reasonable doubt in favor of the Veteran, the Board finds that throughout the time period in question, the Veteran's right knee condition was manifested by slight instability.  However, the Veteran's right knee instability was no more than slight due to the objective clinical evidence resulting in normal findings.  The December 2008 VA contract examiner found normal findings for ligament testing in the right knee and no incoordination; the March 2010 VA examiner reported that there was no evidence of instability upon physical examination;  the May 2010 VA examiner found there was no instability and the anterior, posterior and lateral stability testing was normal; the January 2011 VA examiner reported stability was intact and the December 2012 VA examiner noted normal stability testing and full muscle strength.  Given the lack of clinical findings of instability, the Board finds moderate instability of the right knee is not shown.

A higher rating is not warranted under DC 5258 because the evidence does not show dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  The Board notes frequent episodes of pain were reported, but no locking or effusion.  As such, a higher 20 percent rating is not warranted under DC 5258.

While the record indicates a partial meniscectomy with symptoms, DC 5259 provides a maximum rating of 10 percent for symptomatic removal of semilunar cartilage and a higher rating is not possible under this DC.  His symptoms of painful and limited motion and instability are being separately evaluated and it would be inappropriate pyramiding to evaluate the same symptoms separately under DC 5259. 

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  There is no evidence of right knee ankylosis or impairment of the tibia and fibula, or genu recurvatum.  See DCs 5256, 5262, 5263.  The Board has considered all potentially applicable provisions of 38 C.F.R. parts 3 and 4.  

Staging of the Veteran's right knee condition is not appropriate in this case, as the manifestations of the Veteran's right knee condition have remained relatively stable throughout the time period in question.  See Hart, 21 Vet. App. at 509-10.

      
(c)  Extraschedular Considerations 

The Board notes that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111.  The Board, however, finds that the medical evidence fails to show anything unique or unusual about the Veteran's right knee condition that would render the schedular criteria inadequate.  The Veteran's primary right knee symptoms include pain and subjective complaints of instability without findings on objective examination.  These factors are accounted for in the rating criteria.  Consequently, a referral for extraschedular consideration is not indicated. 

      II. Diabetes mellitus

The Veteran asserts entitlement in excess of 20 percent for diabetes mellitus type II to include erectile dysfunction, onychomycosis and nephropathy.  

Pursuant to the rating schedule, diabetes is evaluated as follows: requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet (20 percent); requiring insulin, restricted diet, and regulation of activities (40 percent); requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated (60 percent); and requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated (100 percent). 38 C.F.R. § 4.119, DC 7913.

The rating criteria for diabetes are successive and consideration of 38 C.F.R. § 4.7 is not required.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007). "Successive" rating criteria means the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).

Note (1) of DC 7913 directs VA to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnosed code 7913.  As noted in the introduction, in an April rating decision, the RO granted separate ratings for peripheral neuropathy of the bilateral upper extremities each evaluated at 10 percent disabling, denied entitlement to a rating in excess of 10 percent each for the bilateral lower extremities and entitlement to a separate disability rating for a failing eyesight (eye condition) as secondary to diabetes mellitus, discussed in the Remand portion of this decision below. 

      (a)  Factual Background 

The Veteran was afforded a VA contract diabetes examination in December 2008.  Diabetes began in January 2000.  High blood sugar reactions included falling asleep.  Low blood sugar reactions resulted in the Veteran getting the shakes bad.  The Veteran had not been hospitalized for a high or low blood sugar reaction.  He was not on a restricted diet and had not had any weight loss since the last examination.  The Veteran gained 20 pounds since the last examination.  The Veteran took oral treatment daily for diabetes which resulted in fair effectiveness.   The Veteran visited his diabetic care provider every two or three months.  There were visual problems due to diabetes reported as not being able to sleep close anymore.  There was no history of hypertensions or cardiac problems due to diabetes.   Neurologic symptoms due to diabetes included loss of strength and tingling/numbness.  There were reported bladder problems because the Veteran got up at night three or four times but pads were not needed.  Reported bowel problems included being constipated but pads were not needed.  There was leg pain after walking long distances.  The Veteran had trouble getting and keeping an erection due to diabetes and he took medication for it.  He reported his restriction of activities included not being able to work overseas as a contractor.  Objective findings included blood pressure recordings of 110/87 and a history of hypertension.  The Veteran was taking medication for hypertension.  Blood pressure lying was 120/89, sitting was 1120/87 and standing 120/87.  Status of peripheral arteries was fair.  There was peripheral edema in the bilateral lower extremities and it was a consequence of diabetic kidney disease.  The neurologic examination resulted in normal bilateral upper and lower extremity motor function.  Sensory function was normal in the bilateral upper extremities but abnormal in the bilateral lower extremity defined as neuralgia.  The eye examination was normal.  The skin examination of the extremities was abnormal with atrophic skin, absence of hair and toenail fungus.  Peripheral pulses were normal in the bilateral upper extremities at 2+ and abnormal in the bilateral lower extremities at 1+.  Diagnostic testing resulted in fasting glucose from CMP at 279 high which confirmed the presence of diabetes and was abnormal.  Kidney function was normal.  BUN was 18 (normal) Cr was 1.1 (normal), UA description of results if abnormal was noted as glucose high, otherwise normal.  ABI was left .91 and right .94. The diagnosis was diabetes mellitus type II which was poorly controlled.  Complications of diabetes included peripheral vascular disease, bilateral lower diabetic peripheral neuropathy, erectile dysfunction and onychomycosis.  The side effect on usual occupation and daily activities was that the Veteran could not stand a long time at work and he had loss of endurance and strength in lower extremities.  

The RO requested a new VA opinion for clarification of the December 2008 findings because there appeared to be discrepancies within the report.  See VA examination request dated January 14, 2009.  For example, the VA examiner noted the Veteran had a normal kidney function and at the same time noted that there was diabetic kidney disease which caused peripheral edema in both lower extremities.  

A January 2009 VA examiner provided opinions regarding diabetes complications.  The Veteran had one episode of mild neuropathy in 2006 which had since been corrected with the use of an ACE inhibitor and medication taken daily which was kidney protective.  Blood pressure was 110/87 and there was a history of hypertension.  Blood pressure lying was 120/89, sitting was 110/87 and standing was 120/87.   He had not been diagnosed with peripheral vascular disease and his peripheral pulses on all examinations at the VAMC had been normal.  The peripheral pedal edema was discussed with a station cardiologist and he noted that the Veteran was on a calcium blocker and it would cause vasodilatation thus causing peripheral edema.  Thus, it was more likely than not the findings of peripheral edema was related to hypertensive medication and not related to kidney or vascular disease.  It was as likely as not the onychomycosis was related to the Veteran's diabetes.  The Veteran was contacted and he noted he had the condition for the past three or four years and he had discussed the condition with a station endocrinologist and he noted that the condition would be manifested with diabetes which was under poor control, which did pertain to this Veteran.  

The Veteran submitted a statement received in December 2009 which asserted his kidney function was becoming more erratic every day, his eyesight continued to fail and he had insulin treatment, a restriction of diet and regulation of activity.  The Veteran reported his activity was restricted because he was not able to stand more than 10 minutes or walk over 20 steps before having to sit down and take a rest because of intense pain in his knees.  He could not lift anything heavy and had to stay out of the sun and check his blood three times every day under observation of a healthcare provider.  See e.g., VA Form 9 received December 17, 2009 and statement in support of claim received March 15, 2010 and August 6, 2010.  

A general VA opinion was provided in March 2010.  The Veteran was treated with insulin twice daily, oral medication and exercise.  There was a history of nephropathy in August 2009 but subsequent laboratory evaluations had remained normal.  There was no additional evidence of renal dysfunction and no treatment required for the condition.  The Veteran had erectile dysfunction and he reported symptoms had been progressive over the years.  He became unable to maintain an erection, vaginal penetration, orgasm or ejaculation 18 months prior.  There was a history of renal stones.  A previous trial of Viagra was unsuccessful.  There was no current treatment for the condition.  There was a history of onychomycosis involving a chronic nail infection involving both nails of the feet.  Treatment in the past consisted of the application of various topical antifungal preparations, none of which provided any significant improvement.

Upon physical examination, the Veteran appeared to have good nutritional status and had no significant weight changes in the past year.  Blood pressure was 155/90, 159/80 and 147/79.  The skin was warm and moist without evidence of inflammation, rashes, lesions or ulcerations or urticaria.  0% of the total skin surface and total exposed skin surface was involved.  The genital examination was normal without lesion or urethral discharge.  Both testicles were descended and there was no evidence of testicular masses or tenderness.  The Veteran had type II diabetes with no evidence of other endocrine abnormality.  The eyes were symmetrical in appearance and there was no evidence of lid edema, ptosis or lid lag.  The sclera was without icterus or discoloration.  The pupils were equal, round, and reactive to light.  Extraocular movements were full without nystagmus.  Corneas, anterior chambers and lenses appeared clear.  The neurological evaluation resulted in deep tendon reflexes as 2+/4 and symmetrical.  Cranial nerves were intact, Romberg test was negative.  Vibratory and tactile sensation appeared decreased in the hands bilaterally and the feet. Coordination and proprioception remained intact.  There was no evidence of additional sensory or motor impairment on the examination.  January 1, 2010 glucose was 118-H; glycohemoglobin was 8.1-H, creatinine, serum was .99 and urea nitrogen was 15, urinalysis glucose was 300, otherwise normal.  February 19, 2010 glucose was 116-H; glycohemoglobin was 7.7-H, creatinine, serum was .95 and urea nitrogen was 18.  Urea nitrogen was 27-H in August 18, 2009.  The relevant diagnosis was diabetes mellitus, type II (requiring insulin), hypertension, and erectile dysfunction, peripheral neuropathy of the bilateral upper and lower extremities, onychomycosis and transient renal impairment.

The Veteran was afforded a VA general examination in January 2011.  The Veteran was on insulin twice per day and oral medication with good control of his diabetes.  He had a history of numbness in both arms and both legs though it usually was position dependent.  It was better with changing position and aggravated by assuming certain positions.  Skin was of normal temperature, texture and turgor.  The examination found pupils were equal and reactive to light and accommodation.  Extraocular movements were intact.  There was no history of retinopathy.  There was a history of diabetic neuropathy of both upper and lower extremities although sensation was intact to soft touch and Semmes-Weinstein filament in both upper extremities and left lower extremity, with decreased sensation along the dorsum of the right foot.  Blood pressures were 124/70, 126/66 and 140/79.  Renal function studies were within normal limits, with normal blood urea nitrogen and creatinine.  The current fasting blood sugar was 116.  Hemoglobin Alc was 7.8.  Neurological evaluation resulted in cranial nerves, motor, sensory, and deep tendon reflexes which were intact, other than what was stated above.  The diagnosis was insulin-dependent diabetes mellitus with diabetic peripheral neuropathy in the right foot, minimal.  

The Veteran was afforded a VA diabetes mellitus examination in December 2012.  The Veteran's diabetes mellitus type II was managed with a restricted diet, oral hypoglycemic agent(s) and included insulin injections more than once per day.  The Veteran did not require a regulation of activities as part of medical management.  The Veteran visited his diabetic care provide for episodes of ketoacidosis or hypoglycemic reactions less than twice per month.  There were no episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past twelve months.  There was not progressive unintentional weight loss attributable to diabetes mellitus.  There was not a progressive loss of strength or unintentional weight loss due to diabetes mellitus.  The Veteran had diabetic peripheral neuropathy, erectile dysfunction, a skin condition and cardiac condition as a complication of diabetes mellitus.  There was not a recognized complication of diabetic nephropathy or renal dysfunction caused by diabetes mellitus or diabetic retinopathy.  There was no eye condition as least as likely as not due to diabetes mellitus.  Hypertension was not indicated as a complication of diabetes mellitus.  

A male reproductive system VA examination was conducted in December 2012.  The Veteran had erectile dysfunction that did not require continuous medication.  The Veteran did not have an orchiectomy, voiding dysfunction, a history of recurrent symptomatic urinary tract or kidney infection.  The etiology of erectile dysfunction was diabetes mellitus type II, hypertension and hypertension medication and hyperlipidemia.  It was not possible to achieve an erection sufficient for penetration and ejaculation with or without medication.  The Veteran did not have retrograde ejaculation.  There was no history of chronic epididymitis, epididymo-orchitis or prostatitis.   The penis, testes, epididymis and prostate were not examined as they were not relevant to the condition.  There was no benign or malignant neoplasm or metastases related to any of the diagnoses.  There were no scars or any other pertinent physical findings, complications, conditions, signs or symptoms.  There was no testicular biopsy performed.  The condition had no functional impact on his ability to work.  

A skin diseases VA examination was conducted in December 2012.  The Veteran was indicated to have onychomycosis.  The Veteran reported toenail fungus of the feet bilaterally.  There was no scarring or disfigurement of the head, face or neck.  There were no benign or malignant skin neoplasms.   There was no systematic manifestation due to any skin diseases.  There was no treatment of oral or topical medications for any skin condition or systematic or topical medications for exfoliative dermatitis or papulsquamous disorders in the past 12 months.  There were no debilitating or non-debilitating episodes in the past 12 months due to urticarial, primary cutaneous vasculitis, erythema multiforme or toxic epidermal nercrolysis.  There was no impact on the Veteran's ability to work from the skin condition.  The toenail fungus, onychomycosis, was an all toenails of the bilateral feet.  The total body area affected was less than 5% with 0% exposed.  

A kidney condition VA examination was conducted in December 2012 to address any nephrology.  The Veteran did not now or ever have a diagnosis of a kidney condition.  The Veteran's current renal function was within normal limits.  December 4, 2012 labs from the VAMC resulted in creatinine 1.10, BUN 26 and RGFE greater than 60.  The Veteran did not have nephropathy per recent lab.  There was no continuous medication for the condition.  Diagnostic testing was performed and significant diagnostic testing from June 2012 was noted.  The condition did not impact the Veteran's ability to work.    

VA treatment records from 2008 through 2014 reflect ongoing treatment for diabetes mellitus type II, which included education such as how to maintain a low-fat diet with starch restrictions.  His diabetes was noted as uncontrolled multiple times throughout the records.  See e.g., January 30, 2006, April 12, 2010, December 21, 2011 and September 4, 2013 VA treatment record.  Hypertension was noted as well-controlled, borderline and uncontrolled at times throughout the appeal period.  There is diagnosis of a kidney condition or retinopathy.  

      (b)  Analysis 

As noted above, the Veteran asserts entitlement to a rating in excess of 20 percent for diabetes mellitus type II to include erectile dysfunction, onychomycosis and nephropathy.   

The Board notes that the medical evidence of record shows that the Veteran takes insulin for diabetes mellitus through injections of insulin and oral hypoglycemic agents.  However, the Board finds that the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus requires a restriction or regulation of his activities, a criterion that is specifically required for the next higher rating for diabetes mellitus.  

The Board notes that during the entire period of appeal the Veteran has been treated and examined by varying medical professionals and at no time have they prescribed that the Veteran regulate physical activities to manage diabetes.  While the Veteran has reported some limitations of being unable to work overseas as a contractor, difficulty standing and walking, those limitations were not prescribed by a medical professional.  The term regulation of activities is not merely the fact that the Veteran's diabetes impacts his daily functioning.  Rather the diagnostic code specifically requires that a claimant avoid not only strenuous occupational activity, but strenuous recreational activity as well.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  It is clear that the term regulation of activities should be read in the context of how physical activities can adversely affect one's ability to control a diabetic condition.  In this case, it is clear from the entire record that the Veteran has not been informed by a medical professional to limit physical activity.  Also of note is that the most recent December 2012 VA examiner specifically indicated that the Veteran did not need to regulate his activities to manage diabetes.  Therefore, an increased rating is not warranted because medical advised regulation of activities is not shown.  The Board finds that the opinions of the VA examiners outweigh that of the Veteran because of the greater expertise and training of the VA examiners, who were medical professionals.

The Board has also considered the statements submitted by the Veteran in support of the claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Moreover he is not competent to determine whether a regulation of activity is required to manage diabetes mellitus.  Such a diagnosis and treatment prescription requires medical training and specialized medical experience which the Veteran has not shown he possesses.  Moreover, competent evidence concerning the nature and extent of the Veteran's diabetes mellitus has been provided by the medical personnel who have examined him during the current appeal and who have made pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which the disability is rated.  The Board finds that evidence from medical examiners and providers is the most persuasive and outweighs the Veteran's statements in support of his claim.

As noted above, compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation under DC 7913. Noncompensable complications are considered part of the diabetic process under DC 7913. 38 C.F.R. § 4.119, DC 7913, Note (1).

The RO has considered three noncompensable complications including erectile dysfunction, nephropathy and onychomycosis as part of the diabetes process and no condition warrants a compensable rating at this time.  

The Board notes that the Veteran is already receiving special monthly compensation for the loss of use of a creative organ as a result of diabetes with erectile dysfunction.  There is no evidence showing any loss of any part of the penis or testicles, complete atrophy of either testicle, or deformity of the penis that would warrant the assignment of any additional rating for erectile dysfunction.  38 C.F.R. § 4.115b, DC 7522.

Nephropathy related to diabetes mellitus is evaluated under DC 7541, which addresses renal involvement in diabetes mellitus, and is found in the Schedule of Ratings of the Genitourinary System.  38 C.F.R. § 4.115b.  Though the December 2008 VA contract examiner noted the Veteran had peripheral edema as a result of diabetic kidney disease, the January 2009 VA examiner found the Veteran had not been diagnosed with peripheral vascular disease and peripheral pulse on all examinations at the VAMC had been normal, peripheral edema was more likely related to hypertension and not related to kidney or vascular disease.  The March 2010 VA examiner found there was a history of nephropathy from August 2009 but subsequent laboratory evaluations had remained normal.  The January 2011 VA examiner reported renal function studies were within normal limits, with normal BUN and creatinine.  The VA nephropathy examination in 2012 reported the Veteran did not now or ever have a diagnosis of a kidney condition.  

For a compensable rating for renal dysfunction, the evidence must show albumin constant or recurring with hyaline and granular casts or red blood cells; or transient or slight edema or hypertension at least 10 percent disabling under DC 7101.  38 C.F.R. § 4.115a. The records do not reveal albumin constant or recurring with hyaline and granular casts or red blood cells.  Furthermore, although the Veteran has a current diagnosis of hypertension (with no assertion from the Veteran or indication from the evidence that it is a complication of diabetes mellitus), evidence reflects the hypertension does not manifest by diastolic pressures predominantly over 100.  Accordingly, it is considered part of the diabetic process and a separate rating for diabetic nephropathy as a residual of diabetes mellitus is not warranted.   

Onychomycosis is not specifically listed in the rating schedule, but is rated as analogous to a skin disorder.  In the Veteran's case, his onychomycosis has resulted in toenail fungus on all toenails bilaterally.  Consequently, the Board determines that of the diagnostic codes relevant to skin disorders, dermatitis under DC 7806 is most appropriate.  For a compensable rating, at least 5 percent, but less than 20 percent of the entire body or of exposed areas must be affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs must be required for a total duration of less than 6 weeks during the past 12 month period.  See 38 C.F.R. §4.118, DC 7806.  At the December 2012 VA skin examination, the Veteran was noted to onychomycosis (toenail fungus) on all toes bilaterally, however it covered less than 5% of the Veteran's body and no exposed areas were affected.  A consideration of other skin ratings do not reveal any under which the Veteran's onychomycosis would be compensable.  

Thus, erectile dysfunction, nephropathy and onychomycosis disorders are incorporated into the current rating for diabetes mellitus, and separate compensable ratings are not warranted.

The Board finds that the increased rating claim must be denied.  The preponderance of the evidence is against a finding that the Veteran's diabetes mellitus requires regulation of activities, as that term is defined in the applicable regulation, at any time during the rating period, or that he requires visits to a diabetic care provider more than twice per month.  Accordingly, the Board concludes that the symptoms more closely approximate the criteria for the currently assigned 20 percent rating.  In reaching that conclusion, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Assignment of staged ratings has been considered and is not for application.  Hart, 21 Vet. App. at 509-10.

      (c)  Extraschedular Considerations 

The Board notes that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111.  

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's service connected diabetes mellitus that would render the schedular criteria inadequate.  Also, it would not be found that his disability met the "governing norms" of an extraschedular rating as the evidence does not show frequent hospitalizations or marked interference with employment.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  The manifestations of the Veteran's disability, including his need for insulin and a restricted diet, are considered by the scheduler rating.  Complications of his diabetes such as erectile dysfunction, onychomycosis and nephropathy have been considered.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a left knee disability, is reopened; the appeal is granted to this extent only.

Entitlement to TDIU is granted, subject to the regulations governing the award of monetary benefits.  

Entitlement to an extension of a temporary total disability evaluation for convalescence following surgery beyond October 1, 2009 is denied.

A separate 10 percent rating, but no more, for right knee instability is granted, subject to the applicable law governing the award of monetary benefits.

Entitlement to a rating in excess of 20 percent for diabetes mellitus type II to include erectile dysfunction, nephropathy and onychomycosis is denied.  


REMAND

The Board finds further development is necessary prior to the adjudication of the claim of entitlement to service connection for a left knee disability to include as secondary to a service-connected right knee disability.  

A VA examination and opinion was provided on a direct basis in August 2006 and on a secondary basis in May 2010 for the Veteran's claim of entitlement to service connection for a left knee condition.  The 2006 VA examiner rationed that medical records did not indicate there was a left knee injury in-service and it was not mentioned in the exit examination.  In reaching this conclusion, the examiner based the direct service connection opinion solely based of lack of documentation of an in-service injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) held that an examination was inadequate where the examiner did not comment on a Veteran's report of in-service injury and instead relied on the lack of evidence in the service treatment records to provide a negative opinion.  As such, a new VA opinion regarding the etiology of a left knee condition must be provided.

Accordingly, the case is REMANDED for the following action:

1.  After any additional development deemed necessary is completed, provide the claims file to an appropriate VA examiner to provide an opinion regarding the etiology of the Veteran's left knee disability to include as secondary to his service-connected right knee condition.  The claims file must be made available to the examiner (including this Remand) and all indicated studies should be performed.  Based on examination and review of the record, the examiner should offer an opinion as to the following:    

Is it at least as likely as not (50 percent probability or greater) that any left knee condition is either:  

(a) related to the Veteran's military service; or 

(b) caused or aggravated by his service-connected disabilities (right knee disability, ischemic heart disease, diabetes mellitus type II with erectile dysfunction, nephropathy, right and left upper and lower extremity peripheral neuropathy) ?

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions that VA doctors have told him he puts more pressure on his left knee due to his right knee problems and it has caused his left knee to go bad.  See VA Hearing Transcript p. 9-10.  A complete rationale should be provided for any opinion expressed.

2.  After the requested VA examinations are completed, the reports should be reviewed to ensure complete compliance with the directives of this remand.  If the reports are deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the RO or AMC should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claims on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the appellant and her representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


